DETAILED ACTION
This Office Action is in response to the restriction response filed 29 November 2022. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-17) in the reply filed on 29 November 2022 is acknowledged. The Office has withdrawn the election of species requirement and will examine all of the claims 1-17. 
Claims 18-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 29 November 2022. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Claim 1 is supported by parent application 62/796,338. Claim 1 is therefore given a priority date of 24 January 2019. 
Dependent claims 2-17 are not supported by any parent applications and therefore given a priority date of 15 July 2022. 

Claim Objections
Claims 5 and 9 are objected to because of the following informalities:  
Claim 5 recites “the passageway” in line 1 which should read “the substance supply lumen passageway” or “the passageway of the substance supply lumen”.
Claim 9 recites “the first and second sides being divided an axial centerline” in line 4 which should read “the first and second side portions being divided by the axial centerline”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 6 and 7 recites the limitation "the outer sleeve”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gunn et al. (US Patent Publication 2017/0172793). 
Gunn’739 discloses a device for applying a substance within an eye (paragraph [0001]), the device comprising: 
a sleeve (102) defining a passageway (112) extending therethrough, the sleeve having a longitudinal axis (202); 
an applicator (proximal portion of 105) received within the sleeve passageway and movable relative to the sleeve along the sleeve longitudinal axis (Figures 5a-5c; paragraph [0038]); 
an applicator portion (looped distal end of element 105) at a distal end of the applicator (Figures 5a-5c), 
the applicator portion being deformable between a first shape receivable within the sleeve passageway (Figure 5a) and a second shape larger than the sleeve passageway (Figure 5c), the second shape being generally broad and flat having a width and a length greater than a thickness (Figure 2). 
Claims 1 and 8-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walter et al. (US Patent Publication 2007/0208422). 
Claim 1: Walter’422 discloses a device for applying a substance within an eye (paragraph [0002]), the device comprising: 
a sleeve (10, identified as “injector barrel” in Figure 1a) defining a passageway (10c) extending therethrough, the sleeve having a longitudinal axis (clear from Figure 1a); 
an applicator (15 – specifically the part identified as “plunger advancer mechanism” in Figure 1a; it’s described more fully in Figures 8a, 8b as an arm 16 or 15r and paragraph [0093]) received within the sleeve passageway (10c) and movable relative to the sleeve along the sleeve longitudinal axis (Figures 1a-1b; paragraph [0082]); 
an applicator portion (distal portion of element 15, specifically the “holding portion” 15e) at a distal end of the applicator (Figures 1a, 1b), 
the applicator portion being deformable between a first shape receivable within the sleeve passageway (Figures 1b, 2 and paragraph [0083]) and a second shape larger than the sleeve passageway (Figures 1a), the second shape being generally broad and flat having a width and a length greater than a thickness (Figure 1a, 1b, 2 and paragraph [0083]). 
Claim 8: Walter’422’s applicator portion (15e) is biased such that a first side portion rolls or folds toward a second side portion of the applicator portion when the applicator portion is withdrawn into the sleeve (Figures 1b, 2, 4). 
Claim 9: Walter’422 discloses the applicator portion (15e) has an asymmetric shape so that a first side portion on one side of an axial centerline of the applicator portion has a different shape than a second side portion on an opposite side portion of the applicator portion, the first and second sides being divided an axial centerline of the applicator portion (see annotated copy of Figure 1a below – an axial centerline was added. The applicator portion has a different shape on a first side portion (i.e. left side) compared to a second side portion (i.e. right side)). 

    PNG
    media_image1.png
    367
    278
    media_image1.png
    Greyscale

Claim 10: The applicator portion has a first side portion (i.e. left side of the axial centerline in the annotated copy of Figure 1a above) on one side of the axial centerline that has a first length that is longer than a second length on the second side portion (i.e. right side of the axial centerline in the annotated copy of Figure 1a above). 
Claim 11: The first side portion (i.e. left side) has a first transition portion that has a first length in the axial direction and the second side portion (i.e. right side) has a second transition portion that has a second length in the axial direction, and wherein the first length of the first transition portion is less than the second length of the second transition portion. See transitions portions identified in the annotated copy of Figure 1a below: 

    PNG
    media_image2.png
    432
    308
    media_image2.png
    Greyscale

Claim 12: The applicator portion of Walter has an asymmetric width (see Figure 1a). 
Claim 13: Walter’422 discloses the applicator portion can have an asymmetrical thickness in a widthwise direction, such that a thickness profile on a first side (i.e. right side) is different than a second (left side) of the applicator portion: Figures 11a, 11b and paragraph [0099] disclose a depression 19 in the substrate that will result in an asymmetrical thickness when looking at the width as divided along the centerline. 

    PNG
    media_image3.png
    373
    172
    media_image3.png
    Greyscale

Claim 14: The Office maintains the first side will have a different flexibility than the second side because they have a different shape, surface area and thickness (i.e. the applicator portion is thinner at well 19). Therefore, one side is more flexible than the other. Based on the limitations of claim 13 (from which claim 14 depends) either the left or right side could be called the “first side” and “second side”. Therefore, the “first side” (i.e. either the left side or right side) of the applicator portion is less flexible than the “second side” (the other of the left side or right side). 
Claim 15: The applicator portion is configured such that a first side will contract before the second side when the applicator portion is withdrawn into the sleeve (with respect to Figure 1a, the left side will contract before the right side since the left side extends beyond the width of the sleeve). 
Claim 16: Walter’422 discloses the applicator portion has an asymmetric width and thickness (the rejection to claim 13 discusses asymmetric thickness. Further, the width in Figure 11a is not symmetric, since the applicator portion has a different shape (i.e. width) on each side of the axial line). 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gunn’739, as applied to claim 1, further in view of Meyer et al. (US Patent 7,338,477). 
Claim 2: Gunn’739 teaches the substance (600) passes through the passageway of the sleeve (Figures 6a-6c) and therefore fails to disclose a separate substance supply lumen extending along a length of the device. 
Meyer’477 teaches a device for applying a substance within the eye (column 1, lines 3-5) that includes a sleeve (8). The substance passes through a separate lumen (3a) within the sleeve (8). 
To provide the device of Gunn’739 with a separate lumen for the substance would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention, in view of the teachings of Meyer’477, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (providing Gunn’739 with an additional, separate lumen within sleeve 102 by providing an additional wall or providing a separate tube through which the substance can pass) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention, i.e., one skilled in the art would have recognized providing a separate substance lumen would allow for the more reliable sliding (proximal and distal translation) of the applicator since the substance would not extend between the applicator shaft and the inner wall of the sleeve. 
Claim 3: Gunn’739 teaches a source of bioadhesive substance (110; paragraph [0028], [0032]). 
Claim 4: Meyer’477 shows the substance supply lumen (3a) is a passageway that passes through at least part of the applicator (substance supply lumen 3a connects to an applicator portion 5 at the distal end). 
Claim 5: Gunn’739 teaches an alternate embodiment of the applicator portion (Figures 9, 10) in which the applicator portion (705) has a plurality of openings (904) in order to allow for mixing of different fluid materials within the applicator portion (705) (paragraph [0044]). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device of Gunn’739 Figure 1 with a plurality of openings at the applicator portion, as shown in Gunn’739 Figures 9, 10, in order to allow for different fluid components to be delivered such that they mix within the applicator portion before delivery. 
Claim 6: The substance supply lumen (3a) of Meyer’477 is a separate cannula within the outer sleeve that is extendable and retractable relative to the outer sleeve (paragraph [0026]). 
Claim 2, alternate interpretation: Gunn’739 teaches the substance (600) passes through the passageway of the sleeve (Figures 6a-6c) and therefore fails to disclose a separate substance supply lumen extending along a length of the device. 
Meyer’477 teaches a device (1) for applying a substance within the eye (column 1, lines 3-5) that includes a sleeve (8). There is a substance supply lumen (2) extending along a length of the device through which a bioadhesive can pass so the bioadhesive can be delivered to the applicator portion (at the distal end of sleeve 8): The handle 2 includes a supply lumen through which the substance can pass at the distal end (where handle 2 it surrounds 3b; best seen in Figures 1 and 2a-2c. See the circled region in the figure below). 

    PNG
    media_image4.png
    145
    526
    media_image4.png
    Greyscale

To provide the device of Gunn’739 with a separate lumen for the substance would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention, in view of the teachings of Meyer’477, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (providing Gunn’739 with an additional, separate lumen within sleeve 102 by providing an additional wall or providing a separate tube through which the substance can pass) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention, i.e., one skilled in the art would have recognized providing a separate substance lumen would allow for the more reliable sliding (proximal and distal translation) of the applicator since the substance would not extend between the applicator shaft and the inner wall of the sleeve. 
Claim 3, alternate interpretation: Gunn’739 teaches a source of bioadhesive substance (110; paragraph [0028], [0032]). 
Claim 7, alternate interpretation: The substance supply lumen (distal end of 2) of Meyer’477 is axially fixed relative to the outer sleeve (8). The substance supply lumen (distal end of 2) has an opening (opening in distal end of handle 2) that is adjacent to an end portion of the sleeve (proximal end of sleeve 8) so the substance can be exuded onto the applicator portion (at the distal end of sleeve 8) along a portion of the length of the applicator as it is advanced distally. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gunn’739, as applied to claim 1, further in view of Kahook et al. (US Patent Publication 2021/0121326)
Gunn’739 teaches the limitations of claim 17 except for a notch in the distal end of the sleeve. 
Like Gunn’739, Kahook teaches a device for use in the eye. The device includes a sleeve (2802) that surrounds an applicator portion (2440, 2430) in the form of a looped wire. Kahook teaches providing the sleeve with a notch (2812) at its distal end in order to control the rotational position of the looped wire via rotation of the sleeve (paragraph [0174]). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Gunn’739 such that the distal end of the sleeve has a notch, as taught by Kahook, in order to provide a mechanism for controlling the rotation of the applicator portion. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208. The examiner can normally be reached Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Lindsey Bachman
/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        12 December 2022

/SARAH A SIMPSON/Primary Examiner, Art Unit 3771